         Case 2:19-bk-54987                  Doc 10 Filed 08/04/19 Entered 08/05/19 00:18:22                                    Desc
                                           Imaged Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Shauntae S Ferrell                                                Social Security number or ITIN        xxx−xx−2837
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Ohio                     Date case filed for chapter 7 8/1/19
Case number: 2:19−bk−54987                Case Assigned To: C. Kathryn Preston


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).


The staff of the bankruptcy clerk's office cannot give legal advice.


To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Shauntae S Ferrell

2.      All other names used in the
        last 8 years

3.     Address                               1741 Weiler Avenue
                                             Columbus, OH 43207

4.     Debtor's attorney                     John C Cannizzaro                                      Contact phone 614−462−1070
                                             Ice Miller LLP
       Name and address                      250 West Street                                        Email: John.Cannizzaro@icemiller.com
                                             Suite 700
                                             Columbus, OH 43215

5.     Bankruptcy trustee                    William B Logan                                        Contact phone 614−221−7663
                                             1160 Dublin Road
       Name and address                      Suite 400                                              Email: wlogan@lnlattorneys.com
                                             Columbus, OH 43215
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
          Case 2:19-bk-54987                        Doc 10 Filed 08/04/19 Entered 08/05/19 00:18:22                                                        Desc
                                                  Imaged Certificate of Notice Page 2 of 4
Debtor Shauntae S Ferrell                                                                                                        Case number 2:19−bk−54987
6. Bankruptcy clerk's office                           170 North High Street                                             Hours open 9:00 am − 4:00 pm
                                                       Columbus, OH 43215−2414                                           Monday through Friday
      Documents in this case may be filed at this
      address. You may inspect all records filed                                                                         Contact phone (614)469−6638
      in this case at this office or online at
      www.pacer.gov.
                                                                                                                         Date: 8/2/19

7. Meeting of creditors                                September 10, 2019 at 10:30 AM                                    Location:

      Debtors must attend the meeting to be            The meeting may be continued or adjourned to a later              170 North High Street, Suite 100,
      questioned under oath. In a joint case,          date. If so, the date will be on the court docket. No             Columbus, OH 43215
      both spouses must attend. Creditors may          unauthorized weapons are permitted on the court's premises.
      attend, but are not required to do so.           Cellular phones and portable electronic devices are permitted
                                                       provided that they are not used to take photographs or record
                                                       any court proceedings unless otherwise authorized by the
                                                       court.



8. Presumption of abuse                                The presumption of abuse does not arise.
      If the presumption of abuse arises, you
      may have the right to file a motion to
      dismiss the case under 11 U.S.C. §
      707(b). Debtors may rebut the
      presumption by showing special
      circumstances.


9. Deadlines                                     File by the deadline to object to discharge                             Filing deadline: 11/12/19
                                                 or to challenge whether certain debts are
      The bankruptcy clerk's office must receive dischargeable:
      these documents and any required filing
      fee by the following deadlines.
                                                       You must file a complaint:

                                                        • if you assert that the debtor is not entitled to
                                                          receive a discharge of any debts under any of the
                                                          subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                          or

                                                       • if you want to have a debt excepted from discharge
                                                         under 11 U.S.C § 523(a)(2), (4), or (6).

                                                       You must file a motion:

                                                       • if you assert that the discharge should be denied
                                                         under § 727(a)(8) or (9).


                                                       Deadline to object to exemptions:                                 Filing deadline: 30 days after the
                                                       The law permits debtors to keep certain property as               conclusion of the meeting of creditors
                                                       exempt. If you believe that the law does not authorize
                                                       an exemption claimed, you may file an objection.


10. Proof of claim                                     No property appears to be available to pay creditors. Therefore, please do not file a proof of claim
      Please do not file a proof of claim unless       now. If it later appears that assets are available to pay creditors, the clerk will send you another notice
      you receive a notice to do so.                   telling you that you may file a proof of claim and stating the deadline.


11. Creditors with a foreign                           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the
    address                                            court to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy
                                                       law if you have any questions about your rights in this case.


12. Exempt property                                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                       distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that
                                                       list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not
                                                       authorize an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office
                                                       must receive the objection by the deadline to object to exemptions in line 9.


13. Abandonment                                        Pursuant to L.B.R. 6007−1, the trustee may abandon property listed on the debtor's schedules upon
                                                       the request of any party in interest or upon the trustee's determination that there is no equity in the
                                                       property for the benefit of unsecured creditors and that the property is burdensome. Futher notice to
                                                       creditors and other parties in interest is not required for the abandonment of any property unless a
                                                       party in interest, before the conclusion of the § 341 meeting, files a request for further notice of
                                                       abandonment with service of such notice on the trustee, or unless further notice is ordered by the
                                                       court or requested by the trustee.
If you would like to receive all future notices from the Bankruptcy Court electronically (email), you may register for the courts free Electronic Bankruptcy Noticing (EBN)
service. EBN is reliable, fast, and efficient. Additional details and registration are available at: https://bankruptcynotices.uscourts.gov
 Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                               page 2
            Case 2:19-bk-54987              Doc 10 Filed 08/04/19 Entered 08/05/19 00:18:22                               Desc
                                          Imaged Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
In re:                                                                                                     Case No. 19-54987-ckp
Shauntae S Ferrell                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0648-2                  User: chipmanm                     Page 1 of 2                          Date Rcvd: Aug 02, 2019
                                      Form ID: 309A                      Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 04, 2019.
db             +Shauntae S Ferrell,    1741 Weiler Avenue,    Columbus, OH 43207-1575
19962698       +ACIMA Credit fka Simple,    9815 S Monroe St Fl 4,    Sandy, UT 84070-4384
19962699       +AES/ESA,   PO Box 61047,    Harrisburg, PA 17106-1047
19962700       +American First Finance,    PO Box 565848,    Dallas, TX 75356-5848
19962701        American Freight,    5055 E. Main St,    Grove City, OH 43123
19962702       +BK of Missouri/Total Card,    5109 S Broadband Ln,    Sioux Falls, SD 57108-2208
19962703       +Credit Acceptance Corporation,    25505 West Twelve Mile Road,     Suite 3000,
                 Southfield, MI 48034-8331
19962704       +Credit Acceptance Corporation,    PO Box 5070,    Southfield, MI 48086-5070
19962706       +Dominion Energy,    180 E Broad Street Ste 822,    Columbus, OH 43215-3718
19962707       +Drummond Financial Services, LLC,     5799 Springboro Pike,   West Carrollton, OH 45449-2807
19962708       +EdSouth/GLELSI,    PO Box 7860,   Madison, WI 53707-7860
19962712       +Levy & Associates,    4645 Executive Drive,    Columbus, OH 43220-3601
19962714       +Oak View Properties LLC,    PO Box 382,    Powell, OH 43065-0382
19962716       +PHEAA/Fed Loan Serv,    PO Box 60610,    Harrisburg, PA 17106-0610
19962717       +Plaza Services LLC,    110 Hammond Drive,    Suite 110,   Atlanta, GA 30328-4806
19962718       +Premier Bkcrd/First Premier,    601 S Minnesota Ave,    Sioux Falls, SD 57104-4824
19962720       +Tracir Financial Services,    2040 Brice Rd Suite 200,    Reynoldsburg, OH 43068-3460
19962722       +Whynot Leasing LLC,    169 S River Rd Unit 18,    Bedford, NH 03110-6934

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: John.Cannizzaro@icemiller.com Aug 02 2019 19:36:22       John C Cannizzaro,
                 Ice Miller LLP,   250 West Street,   Suite 700,    Columbus, OH 43215
tr             +EDI: FWBLOGAN Aug 02 2019 23:18:00      William B Logan,   1160 Dublin Road,    Suite 400,
                 Columbus, OH 43215-1052
ust            +E-mail/Text: ustpregion09.cb.ecf@usdoj.gov Aug 02 2019 19:37:02       Asst US Trustee (Col),
                 Office of the US Trustee,   170 North High Street,    Suite 200,    Columbus, OH 43215-2417
19962705       +EDI: NAVIENTFKASMDOE.COM Aug 02 2019 23:18:00      Dept. of Education/Navient,    PO Box 9635,
                 Wilkes Barre, PA 18773-9635
19962710       +E-mail/Text: bknotice@ercbpo.com Aug 02 2019 19:37:22      ERC,   PO Box 57610,
                 Jacksonville, FL 32241-7610
19962709       +E-mail/Text: bknotice@ercbpo.com Aug 02 2019 19:37:22      Enhanced Recovery,    PO Box 57547,
                 Jacksonville, FL 32241-7547
19962711        EDI: JEFFERSONCAP.COM Aug 02 2019 23:18:00      Jefferson Capital Systems, LLC,     16 McLeland Rd,
                 Saint Cloud, MN 56303
19962713       +E-mail/Text: bankruptcynotices@schear.net Aug 02 2019 19:37:37       NCP Finance Ohio, LLC,
                 205 Sugar Camp Circle, Dept. CM,   Dayton, OH 45409-1970
19962715        E-mail/Text: bankruptcy@firstenergycorp.com Aug 02 2019 19:37:20       Ohio Edison,
                 76 South Main Street,   Akron, OH 44308-1890
19962719       +EDI: RESURGENT.COM Aug 02 2019 23:18:00      Resurgent/LVNV Funding,    PO Box 1269,
                 Greenville, SC 29602-1269
19962721       +EDI: BLUESTEM Aug 02 2019 23:19:00      Webbank/Fingerhut Freshs,    6250 Ridgewood Rd,
                 Saint Cloud, MN 56303-0820
                                                                                              TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
         Case 2:19-bk-54987        Doc 10 Filed 08/04/19 Entered 08/05/19 00:18:22              Desc
                                 Imaged Certificate of Notice Page 4 of 4


District/off: 0648-2         User: chipmanm               Page 2 of 2                  Date Rcvd: Aug 02, 2019
                             Form ID: 309A                Total Noticed: 29


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 2, 2019 at the address(es) listed below:
              Asst US Trustee (Col)   ustpregion09.cb.ecf@usdoj.gov
              John C Cannizzaro   on behalf of Debtor Shauntae S Ferrell John.Cannizzaro@icemiller.com,
               Thyrza.Skofield@icemiller.com
              William B Logan   wlogan@lnlattorneys.com, wbl@trustesolutions.net
                                                                                            TOTAL: 3
